Petition for rehearing is denied but the opinion is modified with respect to the allowance of attorney's fees as herein provided. *Page 135 
The record shows that due application was made in the trial court, and likewise in this court, for the allowance of attorney's fees for plaintiff's attorney. The record further shows that plaintiff's attorney not only prosecuted her original action, but also successfully defended against defendant's cross-petition and defendant's appeal in this court.
The original opinion filed herein is therefore modified to the extent that there shall be allowed as fees to plaintiff's attorney the sum of $300, and judgment shall be rendered in the trial court against the defendant in accordance herewith.